Citation Nr: 0606166	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  04-31 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a temporary total rating for convalescence 
following the expiration of a temporary total rating for 
hospital treatment of service-connected disability on 
30 April 2003.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted the veteran a temporary 
total rating under 38 C.F.R. § 4.29 (2005), effective from 
26 February 2003 (date hospitalized for surgery for 
service-connected left knee disorder) until 31 May 2003, 
after which the veteran's service-connected left knee 
evaluation was established at a stabilized 30 percent rating.  
The veteran disagreed with both the termination date of the 
temporary total rating and the assigned evaluation following 
that rating.  

During the pendency of the appeal, in February 2005, the RO 
granted the veteran entitlement to a total rating based upon 
individual unemployability, made effective from April 2004.  
In September 2005, the representative withdrew the veteran's 
earlier request for a travel board hearing and withdrew any 
pending claims for increased ratings for service-connected 
disabilities.  The representative indicated that the only 
remaining issue that the veteran wished to pursue was the 
extension of a temporary total rating for convalescence 
following his hospitalization for surgery on his 
service-connected left knee disorder.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  On 26 February 2003, the veteran was hospitalized with VA 
for surgical treatment of his service-connected left knee 
iliotibial band syndrome, and also for surgical treatment of 
his nonservice-connected right leg quadriceps tendon, and 
because postoperatively the veteran was rendered entirely 
immobile and confined to either a bed or wheelchair, he 
remained hospitalized until released on 9 May 2003, and the 
RO subsequently assigned a temporary total rating for 
hospitalization in excess of 21 days under 38 C.F.R. § 4.29 
(2005), and made this allowance effective through 31 
May 2003.  

3.  Although discharged from the hospital on 9 May 2003, the 
veteran continued in a course of physical therapy treatment 
during which he was only able to ambulate to and from the 
hospital in a wheelchair and later in a walker until sometime 
near the end of July 2003, at which point the veteran is 
consistently documented as being able to ambulate with 
bilateral knee braces and a cane.  


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating 
for convalescence under 38 C.F.R. § 4.30(a)(2), for the 
period commencing on 1 June 2003 through 31 July 2003, but no 
longer, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The July 2003 rating decision in this case included an 
allowance of a temporary total rating being provided the 
veteran for service-connected disability requiring hospital 
treatment.  Following the veteran's disagreement with the 
termination of the temporary total rating, he was provided 
formal VCAA notice in September 2003, February 2004, and 
March 2005.  These notifications informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  During the period of this appeal, the 
veteran was provided three VA examinations in May and 
November 2003 and February 2005 which are adequate for rating 
purposes, and all records of the veteran's postoperative 
outpatient treatment including physical therapy were 
collected for review.  In March 2004, the veteran contacted 
RO personnel indicating, in response to receipt of a VCAA 
notice letter, that he had no additional evidence to submit 
in support of his claim.  It is clear that all necessary 
relevant evidence on the issue of an extension of a temporary 
total rating has been collected for review.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA facility in excess of 21 days.  
This increased rating will be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge.  
The assignment of a total disability rating on the basis of 
hospital treatment will not preclude the assignment of a 
total rating otherwise in order under other provisions of the 
schedule, and consideration will be given to the propriety of 
such a rating in all instances, and to the propriety of its 
continuance after discharge.  38 C.F.R. § 4.29.  

A temporary total disability rating will be assigned, without 
regard to other provisions of the rating schedule, when it is 
established by report at hospital discharge that entitlement 
is warranted, if treatment of a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited), (3) immobilization by cast, 
without surgery, of one major joint or more.  A temporary 
total rating for convalescence will commence from the first 
day of the month following such hospital discharge and may be 
assigned for a period of 1, 2, or 3 months.  Such temporary 
total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation.  Extensions of 1, 2, or 
3 months beyond the initial 3 months may be made under 
certain circumstances as may extensions of 1 to 6 months 
beyond the initial 6-month period.  38 C.F.R. § 4.30 
(emphasis added).  

Analysis:  Historically, the veteran's service-connected 
iliotibial band syndrome of the left knee was in receipt of a 
10 percent evaluation from January 1991, and a 20 percent 
evaluation from July 2000.  A VA hospitalization discharge 
summary indicates that the veteran was seen in February for 
bilateral knee pain after engaging in sports activities.  
Later, while going up the stairs, he had an acute pain and 
popping and when he presented to an emergency room he was 
diagnosed with both a right quadriceps tendon rupture, as 
well as a left patellar tendon rupture.  The veteran was 
admitted to a VA hospital for surgery on both knees on 
26 February 2003.  

The left patellar tendon rupture was viewed as an 
exacerbation of his preexisting service-connected iliotibial 
band syndrome.  The veteran was and is not service connected 
for the right quadriceps tendon rupture, or any post-
operative residuals.  Following successful surgery for both 
knees, the veteran was transferred to an extended care unit 
for rehabilitation, specifically because he was non-weight 
bearing for at least six weeks and would have to have 
physical therapy.  The veteran remained hospitalized from the 
date of surgery on 25 February until discharged from the 
hospital on 9 May 2003.  

Appropriately, and in accordance with the governing 
regulation at 38 C.F.R. § 4.29, the RO established a 
temporary total disability rating based upon a period of 
hospitalization, which commenced the day of surgery on 
26 February 2003 and extended to "the last day of the month 
of termination of hospitalization."  Since the veteran had 
been discharged on 9 May 2003, the temporary total rating was 
made payable through the last day of the month of termination 
of hospitalization, 31 May 2003.  A 30 percent evaluation was 
then assigned commencing on 1 June 2003, and the appeal 
regarding this postoperative evaluation has been withdrawn 
and is not before the Board for an appellate decision.  

Although discharged from the hospital on 9 May 2003, the 
records on file clearly show that the veteran immediately 
commenced a regimented course of outpatient physical therapy 
which was conducted at the hospital for rehabilitation of 
both the veteran's service-connected right knee, and his 
nonservice-connected left knee.  Initially, the veteran is 
clearly documented as arriving for these outpatient physical 
therapy treatments via a wheelchair, which was his only 
mechanism of conveyance.  He wore metal knee braces which 
were fixed in a 90-degree position while the veteran was in 
his wheelchair.  The veteran's first visit for physical 
therapy following the expiration of his temporary total 
rating on 3 June 2003 noted that he arrived via a manual 
wheelchair and that he was wearing bilateral knee braces set 
to 90 degrees of flexion.  He had brought a rolling walker 
with him.  On 25 June 2003, the veteran was able to ambulate 
to outpatient therapy with a rolling walker, still wearing 
bilateral knee braces.  On 7 July 2003, the veteran continued 
to ambulate to outpatient therapy with a rolling walker and 
bilateral knee braces.  The same was true for physical 
therapy documented on 9 July 2003.  

VA outpatient treatment records from 17 July 2003 note that 
the veteran had slowly made progress for both right and left 
knee range of motion and strength.  It was noted that the 
veteran's bilateral knee tendon repair, almost five months 
after surgery, had met the range of motion goals set by 
physical therapy personnel.  The veteran was considered 
capable of doing exercises at home and through a therapeutic 
recreational gymnasium.  On 22 July 2003, the veteran is 
first documented as ambulating to physical therapy with a 
standard cane and bilateral knee braces.  The bilateral knees 
were noted to have good strength with functional range of 
motion, mild crepitus, and no edema.  On 4 August 2003, the 
veteran presented again with a rolling walker but this was 
not for outpatient physical therapy but in conjunction with 
his request for paperwork indicating that he had had 
bilateral knee surgery and would not be able to work.  All 
subsequent notations regarding the veteran's treatment with 
VA indicate that he was able to ambulate with a standard cane 
and knee braces without either wheelchair or a rolling 
walker.  

VA examination at the end of May 2003, two days prior to the 
termination date of the veteran's temporary total rating, the 
veteran was still apparently ambulating outside of the home 
only in a wheelchair and inside the home using a walker or 
crutches.  VA examination in November 2003 did not indicate 
that the veteran remained in a wheelchair or that he required 
a rolling walker.  Left knee examination was negative for 
joint deformity or deviation, there was no inflammation of 
effusion and there was no laxity.  Anterior/posterior drawer 
test and valgus varus stress test were within normal limits.  
Left knee range of motion was from 5 degrees' extension to 
110 degrees' flexion.  

The governing regulation with respect to convalescent ratings 
provides that a temporary total rating will be assigned when 
it is established by the medical record that a veteran has 
undergone surgery resulting in the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited).  Following the 31 May 2003 expiration of the 
veteran's temporary total rating based upon VA 
hospitalization in accordance with 38 C.F.R. § 4.29, the 
clinical record clearly reveals that the veteran continued to 
be only able to ambulate through the use of first a 
wheelchair and then a rolling walker for the next two months 
including all of June and July 2003.  

Accordingly, the clinical evidence on file merits the award 
of an additional temporary total evaluation, in accordance 
with 38 C.F.R. § 4.30(a)(2) commencing 1 June 2003 through 
31 July 2003.  From August 2003 through present, the veteran 
is not shown to have a postoperative residual requiring the 
continued necessity for using a wheelchair or crutches (and 
the Board views a rolling walker as reflective of even more 
restriction than crutches).  The veteran's continued use of a 
cane and knee braces after August 2003 does not warrant any 
continuation of the temporary total rating for convalescence 
in accordance with the governing regulation at 38 C.F.R. 
§ 4.30.  

In making this award, the veteran should understand that a 
temporary total rating for convalescence is only warranted 
for the postoperative residuals of his left knee iliotibial 
band syndrome, and is not warranted for nonservice-connected 
disability, including the contemporaneous surgery provided 
for his right quadriceps tendon repair.  It is clear that 
both surgeries were accomplished simultaneously and that each 
surgery resulted in essentially both limbs being 
non-weight-bearing for a period of time.  Although the 
veteran may have been able to ambulate sooner had there been 
no disability of his nonservice-connected right knee, the 
Board has granted the veteran the benefit of the doubt in 
this case in finding that two months of additional temporary 
total rating for convalescence is warranted.  


ORDER

Entitlement to a temporary total rating for convalescence, 
following the 30 April 2003 expiration of a temporary total 
rating for hospital treatment for service-connected 
disability, from 1 June 2003 through 31 July 2003 is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


